                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JONATHAN VALENTIN,                             :
     Plaintiff,                                :
                                               :
         v.                                    :       CIVIL ACTION NO. 20-1036
                                               :
TJX COMPANIES, INC.,                           :
     Defendant.                                :

                                         MEMORANDUM

JONES, II J.                                                                          April 8, 2020

         Pro se Plaintiff Jonathan Valentin brought this employment discrimination action under

the Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. as well as the

Pennsylvania Human Relations Act, 43 Pa. Stat. Ann. §§ 951–963 (“PHRA”). (ECF No. 3.) He

has also filed a Motion for Leave to Proceed In Forma Pauperis (ECF No. 1), a Motion to

Appoint Counsel (ECF No. 2), and a Motion that was docketed as a “Motion for Order” (ECF

No. 4). For the reasons set forth below, the Court will deny Plaintiff leave to proceed in forma

pauperis without prejudice, dismiss his Complaint with leave to amend, deny his Motion to

Appoint Counsel without prejudice at this time, and deny his “Motion for Order” without

prejudice.

I.       FACTUAL ALLEGATIONS

         Plaintiff initiated the instant civil action on February 24, 2020 using this Court’s form

complaint for a plaintiff filing an employment discrimination suit. As noted above, Plaintiff

asserts that he is pursuing claims pursuant to Title VII and the PHRA. (ECF No. 3 at 1.)1 By

marking a “1” in the appropriate locations on the form, Plaintiff asserts that the Defendant, TJX


1
    The Court uses the pagination assigned to the Complaint by the CM/ECF docketing system.
Companies, Inc., discriminated against him by terminating his employment, failing to stop

harassment, and retaliating against him. (Id. at 2–3.) Specifically, Plaintiff claims that this

discrimination occurred based on his race, national origin, and sex because he is a Hispanic male

from Puerto Rico. (Id. at 3.) The form complaint next asks Plaintiff to provide the facts of his

case. Rather than set forth specific factual allegations regarding the events giving rise to his

claims of discrimination, harassment, and retaliation, Plaintiff alleges only that he “was hire[d]

through a PA state employment and training agency to work for TJX Companies, Inc.” and that

during his “first day on the job, [he] began to be harassed by coworkers [who were] also hire[d]

through the same, state employment and training agency.” (Id.) Plaintiff further asserts that he

“complain[ed] to management about the ongoing conduct and was fire[d].” (Id.)

       Plaintiff does not include any additional facts in the Complaint to aid the Court’s

understanding of the relevant events at issue in this case. He does, however, include a

substantial and detailed “Factual Background” in his “Motion for Order.” (See ECF No. 4 at 12–

16, ¶¶ 16–40.) Although these facts were not included in the Complaint, the Court has reviewed

Plaintiff’s submission in an attempt to understand the events giving rise to his potential claims.

It appears that Plaintiff was hired through the Pennsylvania Career Link Center to work for

Defendant beginning on or about September 4, 2015. (Id. ¶¶ 16–18.) Plaintiff asserts that

shortly after he began work on his first day a “black female” coworker “began to harass him

using racially [m]otivated slurs such as ‘spick’ and ‘rice eater.’” (Id. ¶ 23.) According to

Plaintiff, this coworker soon engaged other coworkers to “aid her in her efforts to end

[Plaintiff’s] [e]mployment.” (Id. ¶ 24.) Plaintiff claims that he complained to his shift

supervisor about the “ongoing daily harassment” for the first time on September 15, 2015. (Id.

¶ 26.) He also complained about the conduct of “another black female” coworker and comments



                                                  2
she made that created a hostile work environment according to Plaintiff, such as “‘I like the way

you bend over.’” (Id. ¶¶ 27–29.) Plaintiff alleges that he requested a meeting with another shift

supervisor regarding this ongoing conduct but that his request was denied. (Id. ¶ 30.)

       According to Plaintiff, the discrimination and harassment escalated over the following

weeks and began coming from management as well as coworkers, both verbally and in writing.

(Id. ¶¶ 31–33.) Plaintiff claims that at that point, management started to make mention of his

“criminal history report” as a way “to discourage him from continuing to move forward” with

complaints to management about the discrimination and harassment he faced and to stifle his

productivity. (Id. ¶¶ 34–37.) After about a month of employment, Plaintiff had his first review,

during which his employment was terminated “due to productivity issues.” (Id. ¶ 38.)

II.    STANDARD OF REVIEW

       Although it appears that Plaintiff is incapable of paying the fees to commence this civil

action, the Court is unable to grant him leave to proceed in forma pauperis at this time because

Plaintiff did not sign the affidavit of poverty in support of his application. Plaintiff is reminded

that he must sign the affidavit of poverty in support of his application to proceed in forma

pauperis, which is made under penalty of perjury.2 See 28 U.S.C. § 1746; see also 18 U.S.C.

§ 1621.

       Although the Court is unable to grant Plaintiff’s request to proceed in forma pauperis, the

Court may still proceed to evaluate his claims. See Brown v. Sage, 941 F.3d 655, 660 (3d Cir.




2
  Federal Rule of Civil Procedure 11 requires unpresented parties to sign their motions and
pleadings. Although a signature for Plaintiff appears on the signature line of the affidavit of
poverty, that signature appears to be computer generated or automated in some way, and it is not
consistent with the signatures Plaintiff provided on his Case Management Track Designation
Form (ECF No. 3 at 16), or his Designation Form (ECF No. 3 at 17). Plaintiff should resubmit a
new application to proceed in forma pauperis and sign it manually.
                                                  3
2019) (en banc) (“a court has the authority to dismiss a case ‘at any time,’ 28 U.S.C.

§ 1915(e)(2), regardless of the status of a filing fee; that is, a court has the discretion to consider

the merits of a case and evaluate an IFP application in either order or even simultaneously”).

Accordingly, the Court must screen the Complaint to determine, among other things, whether it

fails to state a claim. 28 U.S.C. § 1915(e)(2)(B)(ii). Whether a complaint fails to state a claim

under § 1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to dismiss

under Federal Rule of Civil Procedure 12(b)(6) (see Tourscher v. McCullough, 184 F.3d 236,

240 (3d Cir. 1999)), which requires the court to determine whether the complaint contains

“sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted). Conclusory

allegations do not suffice. See id. “[T]he plausibility paradigm . . . applies with equal force to

analyzing the adequacy of claims of employment discrimination.” Fowler v. UPMC Shadyside,

578 F.3d 203, 211 (3d Cir. 2009) (internal quotation marks omitted). As Plaintiff is proceeding

pro se, the Court construes his allegations liberally. See Higgs v. Att’y Gen., 655 F.3d 333, 339

(3d Cir. 2011); but see Argentina v. Gillette, 778 F. App’x 173, 175 n.3 (3d Cir. 2019) (“liberal

construction of a pro se amended complaint does not mean accumulating allegations from

superseded pleadings”).

III.    DISCUSSION

        In this case, it is clear that Plaintiff’s Complaint fails to state a plausible claim for relief.

As the Third Circuit has explained, at its core, Federal Rule of Civil Procedure 8 fundamentally

“requires that a complaint provide fair notice of ‘what the . . . claim is and the grounds upon

which it rests.’” Garrett v. Wexford Health, 938 F.3d 69, 92 (3d Cir. 2019) (quoting Erickson v.

Pardus, 551 U.S. 89, 93 (2007)). “Under Rule 8(a)(2), a complaint need only contain ‘a short



                                                    4
and plain statement of the claim showing that the pleader is entitled to relief.’” Garrett, 938 F.3d

at 92 (quoting Fed. R. Civ. P. 8(a)(2)). Rule 8(d)(1) further requires “that ‘[e]ach allegation must

be simple, concise, and direct.’” Garrett, 938 F.3d at 92 (quoting Fed. R. Civ. P. 8(d)(1)).

Although a pleading may still satisfy the “plain” statement requirement “even if it is vague,

repetitious, or contains extraneous information” and “even if it does not include every name,

date, and location of the incidents at issue,” the important consideration for the court is whether

“a pro se complaint’s language . . . presents cognizable legal claims to which a defendant can

respond on the merits.” Garrett, 938 F.3d at 93–94. Rule 8 “requires that pleadings provide

enough information to put a defendant on sufficient notice to prepare their defense and also

ensure that the Court is sufficiently informed to determine the issue.” Fabian v. St. Mary’s Med.

Ctr., No. 16-4741, 2017 WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017) (internal quotation marks

omitted).

       In this instance, Plaintiff’s Complaint fails to meet the minimal burdens imposed by Rule

8 because the Complaint itself does not contain sufficient facts to enable Defendant to respond

on the merits or to ensure that the Court is sufficiently informed to determine the relevant issues.

Plaintiff has provided several relevant facts in his “Motion for Order,” but the Court cannot

supplement the Complaint by reading allegations from that filing into the Complaint; the Court

can, however, allow Plaintiff to amend the Complaint to correct its deficiencies and include all

relevant factual allegations in an amended pleading. Accordingly, Plaintiff will be given the

opportunity to file an amended complaint within thirty (30) days that sets forth factual averments

in numbered paragraphs to which the Defendant can respond, as prescribed by the Federal Rules

of Civil Procedure. Plaintiff may use the Court’s form complaint for filing an employment

discrimination case if he chooses to do so and may attach as many additional pages as necessary



                                                 5
to articulate his claims and allegations in numbered paragraphs. Any amended complaint filed

by Plaintiff must be a complete document that includes all of the bases for Plaintiff’s claims.

Claims not included in the amended complaint will not be considered part of this case. Thus,

when drafting his amended complaint, Plaintiff should be mindful to include all allegations in a

single, comprehensive document that encompasses all relevant facts from his initial Complaint

and the “Motion for Order” previously filed. In addition, as Plaintiff failed to sign the Complaint

in accordance with Federal Rule of Civil Procedure 11, Plaintiff must manually sign any

amended complaint rather than merely typing his name on the signature line.3

IV.    CONCLUSION

       For the foregoing reasons, the Court will deny Plaintiff leave to proceed in forma

pauperis without prejudice and dismiss the Complaint. The dismissal will be without prejudice

to Plaintiff’s right to file an amended complaint in the event he can cure the defects noted above.

Plaintiff’s Motion to Appoint Counsel will also be denied without prejudice at this time. See

Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993) (in determining whether appointment of counsel

is appropriate, the court should first determine whether the plaintiff’s lawsuit has legal merit).

Plaintiff may reassert that motion with any amended complaint. The Court will also deny

Plaintiff’s “Motion for Order” without prejudice.

       An appropriate Order follows.


                                                              BY THE COURT:


                                                              /s/ C. Darnell Jones, II
                                                              C. Darnell Jones, II J.



3
 The use of an electronic signature is only appropriate for documents filed electronically.
Documents filed in hard copy must be manually signed.
                                                  6
